

Exhibit 10.5



EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this "Agreement") is dated as of April 28, 2015, by and
between National Storage Affiliates Trust, a Maryland real estate investment
trust (the "Company"), and Steven B. Treadwell, residing at the address set
forth in the Company’s records (the "Executive").
WHEREAS, the Executive previously entered into an employment relationship with
NSA OP, LP, the entity through which the Company was operating its business
("NSA"), under which the Executive was employed as Senior Vice President for
Operations; and
WHEREAS, in connection with the initial public offering of the Company (the
"Company's IPO"), the Company will engage in a series of transactions that will
enable the Company to qualify as a real estate investment trust for U.S. federal
income tax purposes and will result in NSA becoming a subsidiary of the Company
(collectively, the "Formation Transactions"); and
WHEREAS, the Company wishes to offer employment to the Executive, and the
Executive wishes to accept such offer on the terms set forth below, to be
effective as of the completion of the Company's IPO and the Formation
Transactions (the "Commencement Date"), at which time the prior employment
agreement between the Company and the Executive will automatically terminate and
this Agreement will become in effect.
NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
1.    Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for an initial term commencing as of the Date of this
Agreement and continuing for a three-year period (the "Initial Term"), unless
sooner terminated in accordance with the provisions of Section 4 or Section 5;
with such employment to automatically continue following the Initial Term for
additional



1

--------------------------------------------------------------------------------



successive one-year periods (each, a “Subsequent Term”) in accordance with the
terms of this Agreement (subject to termination as aforesaid) unless either
party notifies the other party in writing of its intention not to continue such
employment at least 90 days prior to the expiration of the Initial Term or any
Subsequent Term, as applicable (the Initial Term, together with all Subsequent
Terms hereunder, shall hereinafter be referred to as the "Term").
2.    Duties. During the Term, the Executive shall be employed by the Company as
Senior Vice President for Operations, and, as such, the Executive shall have
such responsibilities and authority as are customary for a Senior Vice President
for Operations of a company of similar size and nature as the Company and shall
faithfully perform for the Company the duties of each such office and shall
report directly to the chief executive officer of the Company. The Executive
shall devote substantially all of his business time and effort to the
performance of his duties hereunder; provided, however, that the Executive shall
be permitted to continue service as set forth in Exhibit A and, subject to the
approval of the Board, that the Executive may serve on the boards of directors
or trustees of any business corporations or charitable organizations and such
service shall not be a violation of this Agreement, provided that such other
activities do not materially interfere with the performance of the Executive's
duties hereunder.
3.    Compensation.
3.1    Salary. The Company shall pay the Executive during the Term a salary at
the minimum rate of $150,000 per annum, in accordance with the customary payroll
practices of the Company applicable to senior executives from time to time. The
Compensation, Nominating and Corporate Governance Committee of the Board (the
"Compensation Committee") shall review the Executive's Annual Salary in good
faith on an annual basis and may provide for increases therein as it may in its
sole discretion deem appropriate (such annual salary, as increased, the "Annual
Salary"). Once increased, the Annual Salary shall not thereafter be decreased.
3.2    Bonus. During the Period of Employment, Executive shall be eligible to
participate in any annual incentive or bonus plan or plans maintained by the
Company for senior management executives



2

--------------------------------------------------------------------------------



of the Company generally, in accordance with the terms, conditions, and
provisions of each such plan as the same may be adopted, changed, amended, or
terminated, from time to time in the discretion of the Board. Executive shall be
eligible to earn a target bonus (the "Annual Bonus") pursuant to a program as
established by Board and subject to the achievement of performance goals
determined by the Board.
3.3    Benefits - In General. The Executive shall be permitted during the Term
to participate in any group life, hospitalization or disability insurance plans,
health programs, equity incentive plans, long-term incentive programs, 401(k)
and other retirement plans, fringe benefit programs and similar benefits that
may be available (currently or in the future) to other senior executives of the
Company generally, in each case to the extent that the Executive is eligible
under the terms of such plans or programs.
3.4    Specific Benefits. Without limiting the generality of Section 3.3, the
Executive shall be entitled to paid vacation of not less than the greater of (a)
20 business days per year or (b) the number of paid business vacation days
provided to other senior executives of the Company (to be taken at reasonable
times in accordance with the Company's policies). Any accrued vacation not taken
during any year may be carried forward to subsequent years; provided, that the
Executive may not carry forward more than 20 business days of unused vacation in
any one year.
3.5    Expenses. The Company shall promptly pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the Term in the
performance of the Executive's services under this Agreement; provided that the
Executive documents such expenses with the properly completed forms as
prescribed from time to time by the Company in accordance with the Company's
policies, plans and/or programs.
4.    Termination upon Death or Disability. If the Executive dies during the
Term, the Term shall terminate as of the date of death. If there is a good faith
determination by the Board that the Executive has become physically or mentally
incapable of performing his duties under the Agreement and such disability has
disabled the Executive for a cumulative period of 180 days within any 12-month
period (a "Disability"), the Company shall have the right, to the extent
permitted by law, to terminate the employment of the Executive



3

--------------------------------------------------------------------------------



upon notice in writing to the Executive. Upon Executive’s death or in the event
that Executive’s employment is terminated due to his Disability, Executive or
his estate or his beneficiaries, as the case may be, shall be entitled to: (i)
all accrued but unpaid Annual Salary or Annual Bonus through the date of
termination of Executive’s employment, (ii) any unpaid or unreimbursed expenses
incurred in accordance with hereof, (iii) any benefits provided under the
Company’s employee benefit plans upon a termination of employment, in accordance
with the terms contained therein (the payments and benefits referred to in
clauses (i) through (iii) above, collectively, the "Accrued Obligations"), (iv)
an amount equal to the target Annual Bonus, prorated to reflect the partial year
of employment, which amount shall be paid at such time annual bonuses are paid
to other senior executives of the Company, but in no event later than March 15
of the fiscal year following the fiscal year in which such termination occurred
(subject to Section 7.15 of this Agreement), (v) for a period of 24 months after
termination of employment, such continuing medical benefits for the Executive
and/or the Executive's eligible family members under the Company's health plans
and programs applicable to senior executives of the Company generally as the
Executive would have received under this Agreement (and at such costs to the
Executive) in the absence of such termination (but not taking into account any
post-termination increases in Annual Salary that may otherwise have occurred
without regard to such termination and that may have affected such benefits),
(vi) all outstanding equity (or equity-based) incentives and awards granted upon
the completion of the Company's IPO and the Formation Transactions held by the
Executive shall thereupon vest and become free of restrictions and shall be
exercisable in accordance with their terms and (vii) a prorated portion (based
on the number of days of employment during a fiscal year until the date of the
Executive's death or Disability, as applicable, over 365) of any other unvested
outstanding equity (or equity-based) awards held by the Executive that would
have vested in the fiscal year in which such termination occurs shall thereupon
vest and become free of restrictions and any remaining portion of such awards
will be forfeited.



4

--------------------------------------------------------------------------------



Following the Executive’s death or a termination of the Executive’s employment
by reason of a Disability, except as set forth in this Section 4, the Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.
5.    Certain Terminations of Employment.
5.1    Termination by the Company for Cause; Termination by the Executive
without Good Reason.
(a)    For purposes of this Agreement, "Cause" shall mean, the Executive's:
(i)    conviction of, or plea of nolo contendere to, a felony or any crime
involving moral turpitude or fraud (but excluding traffic violations) that is
injurious to the business or reputation of the Company;


(ii)    willful failure to perform his material duties hereunder (other than any
such failure resulting from Executive’s incapacity due to injury or physical or
mental illness) which failure continues for a period of thirty (30) business
days after written demand for corrective action is delivered by the Company
specifically identifying the manner in which the Company believes the Executive
has not performed his duties;


(iii)     conduct by the Executive constituting an act of willful misconduct or
gross negligence in connection with the performance of his duties that are
injurious to the business, including, without limitation, embezzlement or the
misappropriation of funds or property of the Company;


(iv)    failure to adhere to the lawful directions of the chief executive
officer of the Company which continues for a period of 30 business days after
written demand for corrective action is delivered by the Company; or


(v)    intentional and material breach of (x) any covenant contained in Section
6 of this Agreement or any other material agreement between the Executive and
the Company; or (y) the other terms and provisions of this Agreement and, in
each case, failure to cure such breach within 10 days following written notice
from the Company specifying such breach;


provided, that the Company shall not be permitted to terminate the Executive for
Cause except on written notice given to the Executive at any time within 30 days
following the occurrence of any of the events described above (or, if later, the
Company's knowledge thereof). Notwithstanding anything herein to the contrary,
the Executive shall not be deemed to have been terminated for Cause unless and
until there shall



5

--------------------------------------------------------------------------------



have been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the Board at a meeting of the
Board called and held for such purposes (after reasonable notice to the
Executive and an opportunity for him, together with his counsel, to be heard
before the Board), finding that in the good faith opinion of the Board after
reasonable investigation that the Executive has engaged in acts or omissions
constituting Cause. Notwithstanding the foregoing, no act or failure to act on
the part of the Executive shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Company.
(b)    The Company may terminate the Executive's employment hereunder for Cause
on at least 10 days’ notice, and the Executive may terminate his employment on
at least 30 days' written notice. If the Company terminates the Executive for
Cause, or the Executive terminates his employment and the termination by the
Executive is not covered by Section 4 or 5.2, the Executive shall receive the
Accrued Obligations in a lump sum payment (subject to Section 7.15 of this
Agreement) within 30 days following Executive’s termination of employment, and
the Executive shall have no further rights to any compensation or any other
benefits under this Agreement.
5.2 Termination by the Company without Cause; Termination by the Executive for
Good Reason.
(a)    For purposes of this Agreement, "Good Reason" shall mean the following,
unless consented to by the Executive:
(i)     any material change in job title or material diminution in the
Executive's roles, reporting lines and responsibilities from those set forth in
this Agreement or assignment of duties inconsistent with such position;


(ii)     a material reduction in the Executive's Annual Salary or Annual Bonus
potential or failure to promptly pay such amounts when due;


(iii)     if the Company relocates Executive’s office outside a 30 mile radius
of Executive's primary office;



6

--------------------------------------------------------------------------------





(iv)    a material breach by the Company of this Agreement or any other material
agreement between the Executive and the Company; or


(v)    the Company's notice to the Executive of non-renewal of the Initial Term
or any Subsequent Term in accordance with Section 1 of this Agreement.


Good Reason shall also include on or following a Change of Control, any change
in job title or diminution of roles, reporting lines or responsibilities and any
reduction in the Executive's Annual Salary or Annual Bonus potential.
Notwithstanding the foregoing, (x) Good Reason shall not be deemed to exist
unless written notice of termination on account thereof is given by the
Executive no later than 60 days after the time at which the event or condition
purportedly giving rise to Good Reason first occurs or arises (or, if later, the
Executive’s knowledge thereof); and (y) if there exists (without regard to this
clause (y)) an event or condition that constitutes Good Reason (pursuant to
Section 5.2(a)(i), Section 5.2(a)(ii) or Section 5.2(a)(iv)), the Company shall
have 30 days from the date written notice of such a termination is given by the
Executive to cure such event or condition and, if the Company does so, such
event or condition shall not constitute Good Reason hereunder.
(b)    The Company may terminate the Executive's employment without Cause at any
time for any reason or no reason. The Executive may terminate the Executive's
employment with the Company at any time for any reason or no reason, and for
Good Reason under this Section 5.2. If (x) the Company terminates the
Executive's employment and the termination is not covered by Section 4 or 5.1,
or (y) the Executive terminates his employment for Good Reason, (i) the
Executive shall be entitled to receive, in a lump sum payment (subject to
Section 7.15 of this Agreement) on the 30th day following the Executive's
termination of employment, (A) the Accrued Obligations, (B) the amount equal to
the sum of (x) the Executive's Annual Salary and (y) the amount equal to the
greater of (1) the Executive's average Annual Bonus actually received in respect
of the two fiscal years (or such fewer number of fiscal years with respect to
which Executive received an Annual Bonus) prior to the year of termination and
(2) the Executive's target



7

--------------------------------------------------------------------------------



Annual Bonus for the fiscal year in which such termination of employment occurs;
(ii) for a period of 24 months after termination of employment, such continuing
medical benefits for the Executive and the Executive's eligible family members
under the Company's health plans and programs applicable to senior executives of
the Company generally as the Executive would have received under this Agreement
(and at such costs to the Executive) in the absence of such termination (but not
taking into account any post-termination increases in Annual Salary that may
otherwise have occurred without regard to such termination and that may have
affected such benefits), subject to a reduction to the extent the Executive
receives comparable benefits from a subsequent employer; and (iii) all
outstanding equity (or equity-based) incentives and awards held by the Executive
shall thereupon vest and become free of restrictions and all stock options shall
be exercisable in accordance with their terms.
(c)    Notwithstanding clause 5.2(b)(ii), (i) nothing herein shall restrict the
ability of the Company to amend or terminate the health and welfare plans and
programs referred to in such clause 5.2(b)(ii) from time to time in its sole
discretion, provided that any such amendments or termination are made applicable
generally on the same terms to all actively employed senior executives of the
Company and does not result in a proportionately greater reduction in the rights
of or benefits to the Executive compared with any other officers of the Company,
but the Company may not reduce benefits already earned and accrued by, but not
yet paid to, the Executive and (ii) the Company shall in no event be required to
provide any benefits otherwise required by such clause 5.2(b)(ii) after such
time as the Executive becomes entitled to receive benefits of the same type and
at least as favorable to the Executive from another employer or recipient of the
Executive's services (such entitlement being determined without regard to any
individual waivers or other similar arrangements).
(d)    Notwithstanding any other provision of this Agreement, the Company shall
not be required to make the payments and provide the benefits provided for under
Section 4 (in the event of Disability) or Section 5.2(b) unless the Executive
executes and delivers to the Company a waiver and release substantially in the
form attached hereto as Exhibit B and such waiver and release becomes effective
and



8

--------------------------------------------------------------------------------



irrevocable; provided that the Company shall have provided the Executive with
such waiver and release within 10 business days following the Executive's
termination of employment.
(e)    No Mitigation/No Offset. Except as otherwise provided herein, the
Company’s obligation to pay the Executive the amounts provided and to make the
arrangements provided hereunder shall not be subject to set-off, counterclaim,
or recoupment of amounts owed by the Executive to the Company or its affiliates.
The Company agrees that, if the Executive's employment is terminated during the
Term, the Executive is not required to seek other employment or to attempt in
any way to reduce any amounts payable to the Executive by the Company.
6.    Covenants of the Executive.
6.1    Covenant Against Competition; Other Covenants. The Executive acknowledges
that (i) the principal business of the Company (which expressly includes for
purposes of this Section 6 (and any related enforcement provisions hereof), its
successors and assigns) is to own, operate and acquire self-storage properties
in the top 100 metropolitan statistical areas throughout the United States (such
businesses, and any and all other businesses in which, at the time of the
Executive's termination, the Company is actively and regularly engaged or
actively pursuing, herein being collectively referred to as the "Business");
(ii) the Company is one of the limited number of persons who have developed such
a business; (iii) the Company's Business is national in scope; (iv) the
Executive's work for NSA and the Company has given and will continue to give him
access to the confidential affairs and proprietary information of the Company;
(v) the covenants and agreements of the Executive contained in this Section 6
are essential to the business and goodwill of the Company; and (vi) the Company
would not have entered into this Agreement but for the covenants and agreements
set forth in this Section 6. Accordingly, the Executive covenants and agrees
that:
(a)    By and in consideration of the salary and benefits to be provided by the
Company hereunder, including the severance arrangements set forth herein, and
further in consideration of the Executive's exposure to the proprietary
information of the Company, and without limiting or expanding the



9

--------------------------------------------------------------------------------



terms and conditions set forth in any other agreement between the Company and
any of its subsidiaries and the Executive and his or her affiliates, the
Executive covenants and agrees that, during the period commencing on the date
hereof and ending six months following the date upon which the Executive shall
cease to be an employee of the Company and its affiliates (the "Restricted
Period"), he shall not in the Restricted Territory (as defined below), directly
or indirectly, whether as an owner, partner, shareholder, principal, agent,
employee, consultant or in any other relationship or capacity, (i) engage in the
Business (other than for the Company or its affiliates) or otherwise compete
with the Company or its affiliates in the Business or (ii) render to a person,
corporation, partnership or other entity engaged in the Business the same
services that the Executive renders to the Company; provided, however, that,
notwithstanding the foregoing, (A) the Executive may invest in securities of any
entity, solely for investment purposes and without participating in the business
thereof, if (x) such securities are listed on any national securities exchange,
(y) the Executive is not a controlling person of, or a member of a group which
controls, such entity, and (z) the Executive does not, directly or indirectly,
own 5% or more of any class of securities of such entity; and (B) the Executive
shall be permitted to continue service as set forth in Exhibit A and, subject to
the approval of the Board, that the Executive may serve on the boards of
directors or trustees of any business corporations or charitable organizations
on which the Executive was serving as of the date of the Executive's termination
of employment and such service shall not be a violation of this Agreement.
For purposes of this Agreement, the "Restricted Territory" shall mean any (i)
state in the United States and (ii) foreign country or jurisdiction, in the case
of clause (i) or (ii), in which the Company (x) is actively conducting the
Business during the Term or (y) has initiated a plan adopted by the Board to
conduct the Business in the two years following the Term.
(b)    During and after the Term, the Executive shall keep secret and retain in
strictest confidence, and shall not use for his benefit or the benefit of
others, except in connection with the business and affairs of the Company and
its affiliates, all non-public confidential matters relating to the Company's
Business and the business of any of its affiliates and to the Company and any of
its affiliates, learned by the



10

--------------------------------------------------------------------------------



Executive heretofore or hereafter directly or indirectly from the Company or any
of its affiliates (the "Confidential Company Information"), and shall not
disclose such Confidential Company Information to anyone outside of the Company
except in the course of his duties as Senior Vice President for Operations or
with the Board's express written consent and except for Confidential Company
Information which is at the time of receipt or thereafter becomes publicly known
through no wrongful act of the Executive or is received from a third party not
under an obligation to keep such information confidential and without breach of
this Agreement or which is independently developed or obtained by the Executive
without reliance upon any confidential information of the Company or use of any
Company resources. Notwithstanding anything in this agreement to the contrary,
the Executive may disclose Confidential Company Information where the Executive
is required to do so by law, regulation, court order, subpoena, summons or other
valid legal process; provided, that the Executive first (i) promptly notifies
the Company, (ii) uses commercially reasonable efforts to consult with the
Company with respect to and in advance of the disclosure thereof, and (iii)
reasonably cooperates with the Company to narrow the scope of the disclosure
required to be made, in each case, solely at the Company’s expense.
(c)    During the Restricted Period, the Executive shall not, without the
Company's prior written consent, directly or indirectly, (i) solicit or
encourage to leave the employment or other service of the Company or any of its
subsidiaries, any person or entity who is or was during the six-month period
preceding the Executive’s termination of employment, an employee, agent or
independent contractor of the Company or any of its subsidiaries. During the
Restricted Period, the Executive shall not, whether for his own account or for
the account of any other person, firm, corporation or other business
organization, solicit for a competing business or intentionally interfere with
the Company's or any of its subsidiaries’ relationship with, or endeavor to
entice away from the Company for a competing business, any person who is or was
during the six month period preceding the Executive's termination of employment,
a customer, client, agent, or independent contractor of the Company or any of
its subsidiaries.



11

--------------------------------------------------------------------------------



(d)    All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof), whether visually perceptible,
machine-readable or otherwise, made, produced or compiled by the Executive or
made available to the Executive containing Confidential Company Information (i)
shall at all times be the property of the Company (and, as applicable, any
affiliates) and shall be delivered to the Company at any time upon its request,
and (ii) upon the Executive's termination of employment, shall be promptly
returned to the Company. This section shall not apply to materials that the
Executive possessed prior to his business relationship with NSA or the Company,
to the Executive's personal effects and documents, and to materials prepared by
the Executive for the purposes of seeking legal or other professional advice.
(e)    Other than in connection with either party enforcing its rights under
this Agreement, at no time during the Executive's employment by the Company or
at any time thereafter shall the Executive, on one hand, or the Company or any
of its subsidiaries, on the other hand, publish any statement or make any
statement under circumstances reasonably likely to become public that is
critical of the other party, or in any way otherwise be materially injurious to
the Business or reputation of the other party, unless otherwise required by
applicable law or regulation or by judicial order.
6.2    Rights and Remedies upon Breach.
(a)    The parties hereto acknowledge and agree that any breach of any of the
provisions of Section 6 or any subparts thereof (individually or collectively,
the "Restrictive Covenants") may result in irreparable injury and damage for
which money damages would not provide an adequate remedy. Therefore, if the
either party breaches, or threatens to commit a breach of, any of the provisions
of Section 6 or any subpart thereof, the other party and its affiliates, in
addition to, and not in lieu of, any other rights and remedies available to the
other party and its affiliates under law or in equity (including, without
limitation, the recovery of damages), shall have the right and remedy to seek to
have the Restrictive Covenants or other obligations herein specifically enforced
(without posting bond and without the need to prove damages) by any court having
equity jurisdiction, including, without limitation, the right to an entry of
restraining orders and



12

--------------------------------------------------------------------------------



injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.
(b)    The Executive agrees that the provisions of Section 6 of this Agreement
and each subsection thereof are reasonably necessary for the protection of the
Company’s legitimate business interests and if enforced, will not prevent the
Executive from obtaining gainful employment should his employment with the
Company end. The Executive agrees that in any action seeking specific
performance or other equitable relief, the Executive will not assert or contend
that any of the provisions of this Section 6 are unreasonable or otherwise
unenforceable as drafted. The existence of any claim or cause of action by the
Executive, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement of the Restrictive Covenants.
7.    Other Provisions.
7.1    Severability. The Executive acknowledges and agrees that (i) he has had
an opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects as drafted. If it is determined that any of the
provisions of this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the provisions of this Agreement shall not thereby be affected and
shall be given full effect, without regard to the invalid portions.
7.2    Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive's covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then the duration or scope of
such provision, as the case may be, shall be reduced so that such provision
becomes enforceable and, in its reduced form, such provision shall then be
enforceable and shall be enforced.
7.3    Enforceability; Jurisdiction; Arbitration.



13

--------------------------------------------------------------------------------



(a)     The Company and the Executive intend to and hereby confer jurisdiction
to enforce the Restrictive Covenants set forth in Section 6 upon the courts of
any jurisdiction within the geographical scope of the Restrictive Covenants. If
the courts of any one or more of such jurisdictions hold the Restrictive
Covenants wholly unenforceable by reason of breadth of scope or otherwise it is
the intention of the Company and the Executive that such determination not bar
or in any way affect the Company's right, or the right of any of its affiliates,
to the relief provided above in the courts of any other jurisdiction within the
geographical scope of such Restrictive Covenants, as to breaches of such
Restrictive Covenants in such other respective jurisdictions, such Restrictive
Covenants as they relate to each jurisdiction's being, for this purpose,
severable, diverse and independent covenants, subject, where appropriate, to the
doctrine of res judicata. The parties hereby agree to waive any right to a trial
by jury for any and all disputes hereunder (whether or not relating to the
Restricted Covenants).
(b)    Any controversy or claim arising out of or relating to this Agreement or
the breach of this Agreement (other than a controversy or claim arising under
Section 6, to the extent necessary for the Company (or its affiliates, where
applicable) to avail itself of the rights and remedies referred to in Section
6.2) that is not resolved by the Executive and the Company (or its affiliates,
where applicable) shall be submitted to arbitration in Denver, Colorado in
accordance with Colorado law and the employment arbitration rules and procedures
of the American Arbitration Association, before an arbitrator experienced in
employment disputes who is licensed to practice law in the State of Colorado.
The determination of the arbitrator shall be conclusive and binding on the
Company (or its affiliates, where applicable) and the Executive and judgment may
be entered on the arbitrator(s)' award in any court having jurisdiction. The
arbitration shall be held in Denver, Colorado.
(c)    In the event of any dispute between the parties with respect to the terms
of this Agreement, the prevailing party in any legal proceeding or other action
to enforce the terms of this Agreement will be entitled to an award of
attorneys’ fees incurred in connection with such proceeding or action.



14

--------------------------------------------------------------------------------



7.4    Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, sent by
facsimile transmission or sent by certified, registered or express mail, or
overnight courier, postage prepaid. Any such notice shall be deemed given when
so delivered personally, sent by facsimile transmission or, if mailed, five days
after the date of deposit in the United States mails as follows:
(i)    If to the Company or NSA, to:
National Storage Affiliates Trust
5200 DTC Parkway
Suite 200
Greenwood Village, Colorado 80111
Attention:
with a copy to (which shall not constitute notice to the Executive):
Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019-6131
Attention: Jay L. Bernstein
(ii)    If to the Executive, to the address in the records of the Company.
    
Any such person may by notice given in accordance with this Section 7.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.
7.5    Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.
7.6    Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. Except as expressly provided herein, no delay on the
part of any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of any party of
any such right, power or privilege nor any single or partial exercise of any
such right, power or privilege, preclude any other or further exercise thereof
or the exercise of any other such right, power or privilege.



15

--------------------------------------------------------------------------------



7.7    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF MARYLAND.
7.8    Assignment. This Agreement, and the Executive's rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void. Except as otherwise
provided by operation of law, in the event of any sale, transfer or other
disposition of all or substantially all of the Company's assets or business,
whether by merger, consolidation or otherwise, the Company may assign this
Agreement and its rights hereunder, provided that the successor or purchaser
agrees in writing, as a condition of such transaction, to assume all of the
Company's obligations hereunder.
7.9    Withholding. The Company shall be entitled to withhold from any payments
or deemed payments any amount of tax withholding it determines to be required by
law.
7.10    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.
7.11    Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.
7.12    Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 4, 5, 6, and 7, shall survive any
termination of the Executive's employment hereunder and continue in full force
until performance of the obligations thereunder, if any, in accordance with
their respective terms.



16

--------------------------------------------------------------------------------



7.13    Existing Agreements. The Executive represents to the Company that he is
not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.
7.14    Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.
7.15    Section 409A Compliance. Any payments under this Agreement that are
deemed to be deferred compensation subject to the requirements of Section 409A
of the Code are intended to comply with the requirements of Section 409A and
this Agreement shall be interpreted accordingly. To this end and notwithstanding
any other provision of this Agreement to the contrary, if at the time of the
Executive's termination of employment with the Company, (i) the Company's
securities are publicly traded on an established securities market; (ii)
Executive is a "specified employee" (as defined in Section 409A); and (iii) the
deferral of the commencement of any payments or benefits otherwise payable
pursuant to this Agreement as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under Section
409A, then the Company will defer the commencement of such payments (without any
reduction in amount ultimately paid or provided to the Executive). Such deferral
shall last until the date that is six months following the Executive's
termination of employment with the Company (or the earliest date as is permitted
under Section 409A). Any amounts the payment of which are so deferred shall be
paid in a lump sum payment on the first day of the seventh month following the
end of such deferral period. If the Executive dies during the deferral period
prior to the payment of any deferred amount, then the unpaid deferred amount
shall be paid to the personal representative of the Executive's estate within 60
days after the date of the Executive's death. For purposes of Section 409A, the
Executive's right to receive installment payments pursuant to this Agreement
including, without limitation, any COBRA (Consolidated Omnibus Budget
Reconciliation Act) continuation reimbursement shall be treated as a right to
receive a series of separate and distinct payments. The Executive will be deemed
to have a date of termination for purposes



17

--------------------------------------------------------------------------------



of determining the timing of any payments or benefits hereunder that are
classified as deferred compensation only upon a "separation from service" within
the meaning of Section 409A. Any amount that the Executive is entitled to be
reimbursed under this Agreement will be reimbursed to the Executive as promptly
as practical and in any event not later than the last day of the calendar
quarter after the calendar quarter in which the expenses are incurred, any right
to reimbursement or in kind benefits will not be subject to liquidation or
exchange for another benefit, and the amount of the expenses eligible for
reimbursement during any taxable year will not affect the amount of expenses
eligible for reimbursement in any other taxable year. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., "payment shall be made within 30 days following the date of
termination"), the actual date of payment within the specified period shall be
within the reasonable discretion of the Company. For purposes of Section 409A,
any payment to be made to the Executive after receipt of an executed and
irrevocable release within any specified period, in which such period begins in
one taxable year of Executive and ends in a second taxable year of Executive,
will be made in the second taxable year.
The parties agree to consider any amendments or modifications to this Agreement
or any other compensation arrangement between the parties, as reasonably
requested by the other party, that is necessary to cause such agreement or
arrangement to comply with Section 409A (or an exception thereto), provided that
such proposed amendment or modification does not change the economics of the
agreement or arrangement and does not provide for any additional cost to either
party. Notwithstanding the foregoing, the parties will not be obligated to make
any amendment or modification and the Company makes no representation or
warranty with respect to compliance with Section 409A and shall have no
liability to the Executive or any other person if any provision of this
Agreement or such other arrangement are determined to constitute deferred
compensation subject to Section 409A that does not satisfy an exemption from, or
the conditions of, such Section.
7.16    Parachute Payments. If there is a change in ownership or control of the
Company that would cause any payment or distribution by the Company or any other
person or entity to the Executive



18

--------------------------------------------------------------------------------



or for the Executive's benefit (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
"Payment") to be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the "Code") (such excise tax,
together with any interest or penalties incurred by the Executive with respect
to such excise tax, the "Excise Tax"), then the Executive will receive the
greatest of the following, whichever gives the Executive the highest net
after-tax amount (after taking into account federal, state, local and social
security taxes): (a) the Payments or (b) one dollar less than the amount of the
Payments that would subject the Executive to the Excise Tax (the "Safe Harbor
Amount"). If a reduction in the Payments is necessary so that the Payments equal
the Safe Harbor Amount and none of the Payments constitutes non-qualified
deferred compensation (within the meaning of Section 409A of the Code), then the
reduction shall occur in the manner the Executive elects in writing prior to the
date of payment. If any Payment constitutes non-qualified deferred compensation
or if the Executive fails to elect an order, then the Payments to be reduced
will be determined in a manner which has the least economic cost to the
Executive and, to the extent the economic cost is equivalent, will be reduced in
the inverse order of when payment would have been made to the Executive, until
the reduction is achieved. All determinations required to be made under this
Section 7.16, including whether and when the Safe Harbor Amount is required and
the amount of the reduction of the Payments and the assumptions to be utilized
in arriving at such determination, shall be made by a certified public
accounting firm designated by the Company (the "Accounting Firm"). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
determination by the Accounting Firm shall be binding upon Company and the
Executive.


    



19

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.
NATIONAL STORAGE AFFILIATES TRUST


By:    NATIONAL STORAGE AFFILIATES HOLDINGS, LLC, as sole trustee




By:    /s/ Arlen D. Nordhagen        
Name:    Arlen D. Nordhagen        
Title:    Chief Executive Officer        
Steven B. Treadwell
/s/ Steven B. Treadwell            







20

--------------------------------------------------------------------------------



EXHIBIT A













21

--------------------------------------------------------------------------------



EXHIBIT B


Form of Waiver and Release




This Waiver and General Release of all Claims (this "Agreement") is entered into
by Steven B. Treadwell (the "Executive") and National Storage Affiliates Trust,
a Maryland real estate investment trust (the "Company"), effective as of
____________ (the "Effective Date").
In consideration of the promises set forth in the Employment Agreement between
the Executive and the Company, dated _____________ (the "Employment Agreement"),
the Executive and the Company agree as follows:
1.    General Releases and Waivers of Claims.
(a)    Executive's Release of Company. In consideration of the payments and
benefits provided to the Executive under Sections 4 and/or 5.2(b) of the
Employment Agreement and after consultation with counsel, the Executive (or his
estate, as applicable) hereby irrevocably and unconditionally releases and
forever discharges the Company and its past, present and future parent entities,
subsidiaries, divisions, affiliates and related business entities, any of its or
their successors and assigns, assets, employee benefit plans or funds, and any
of its or their respective past, present and/or future directors, officers,
fiduciaries, agents, trustees, administrators, managers, supervisors,
stockholders, employees and assigns, whether acting on behalf of the Company or
in their individual capacities (collectively, "Company Parties") from any and
all claims, actions, causes of action, rights, judgments, obligations, damages,
demands, accountings or liabilities of whatever kind or character (collectively,
"Claims"), including, without limitation, any Claims under any federal, state,
local or foreign law, that the Executive (or his estate, as applicable) may
have, or in the future may possess, arising out of the Executive's employment
relationship with and service as an employee, officer or director of the
Company, and the termination of such relationship or service; provided, however,
that the Executive (or his estate, as applicable) does not release, discharge or
waive (A) any rights to payments and benefits provided under the Employment
Agreement, (B) any right the Executive (or his



22

--------------------------------------------------------------------------------



estate, as applicable) may have to enforce this Agreement, the Award Agreements
or the Employment Agreement or any other rights as a member, shareholder or
partner of the Company or its affiliates, (C) the Executive’s rights under any
indemnification agreement with the Company and rights to indemnification and
advancement of expenses in accordance with the Company’s certificate of
incorporation, bylaws or other corporate governance document, or any applicable
insurance policy, (D) any claims for benefits under any employee benefit or
pension plan of the Company Parties subject to the terms and conditions of such
plan and applicable law including, without limitation, any such claims under the
Employee Retirement Income Security Act of 1974, or (E) any right or claim that
the Executive (or his estate, as applicable) may have to obtain contributions as
permitted by applicable law in an action in which both the Executive on the one
hand or any Company Party on the other hand are held jointly liable.
(b)    Executive's Specific Release of ADEA Claims. In further consideration of
the payments and benefits provided to the Executive under Sections 4 and 5.2(b)
of the Employment Agreement, the Executive hereby unconditionally release and
forever discharge the Company Parties from any and all Claims that the Executive
may have as of the date the Executive signs this Agreement arising under the
Federal Age Discrimination in Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder ("ADEA"). By signing
this Agreement, the Executive hereby acknowledges and confirms the following:
(i) the Executive was advised by the Company in connection with his termination
to consult with an attorney of his choice prior to signing this Agreement and to
have such attorney explain to the Executive the terms of this Agreement,
including, without limitation, the terms relating to the Executive’s release of
claims arising under ADEA, and the Executive has been given the opportunity to
do so; (ii) the Executive was given a period of not fewer than 21 days to
consider the terms of this Agreement and to consult with an attorney of his
choosing with respect thereto; and (iii) the Executive knowingly and voluntarily
accepts the terms of this Agreement. The Executive also understands that he has
seven days following the date on which he signs this Agreement within which to
revoke the release contained in this



23

--------------------------------------------------------------------------------



paragraph, by providing the Company a written notice of his revocation of the
release and waiver contained in this paragraph.
(c)    No Assignment. The Executive (or his estate, as applicable) represents
and warrants that he has not assigned any of the Claims being released under
this Agreement.
2.    Waiver of Relief. The Executive (or his estate, as applicable)
acknowledges and agrees that by virtue of the foregoing, the Executive (or his
estate, as applicable) has waived any relief available to him/it (including
without limitation, monetary damages and equitable relief, and reinstatement)
under any of the Claims waived in paragraph 2. Therefore the Executive (or his
estate, as applicable) agrees that he/it will not accept any award or settlement
from any source or proceeding (including but not limited to any proceeding
brought by any other person or by any government agency) with respect to any
Claim or right waived in this Agreement. Nothing in this Agreement shall be
construed to prevent the Executive (or his estate, as applicable) from
cooperating with or participating in an investigation conducted by, any
governmental agency, to the extent required or permitted by law.
3.    Severability Clause. In the event any provision or part of this Agreement
is found to be invalid or unenforceable, only that particular provision or part
so found, and not the entire Agreement, will be inoperative.
4.    Non-admission. Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or any other Company Party or the Executive.
5.    Governing Law. All matters affecting this Agreement, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the State of Maryland applicable to contracts
executed in and to be performed in that State.
6.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be resolved in accordance with Section 7.3 of the
Employment Agreement.
7.    Notices. All notices or communications hereunder shall be made in
accordance with Section 7.4 of the Employment Agreement.



24

--------------------------------------------------------------------------------







THE EXECUTIVE (OR HIS ESTATE, AS APPLICABLE) ACKNOWLEDGES THAT HE HAS READ THIS
AGREEMENT AND THAT HE/IT FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS,
AND THAT HE/IT HEREBY EXECUTES THE SAME AND MAKES THIS AGREEMENT AND THE RELEASE
AND AGREEMENTS PROVIDED FOR HEREIN VOLUNTARILY AND OF HIS/ITS OWN FREE WILL.


By: ______________________


Date: _______________


NATIONAL STORAGE AFFILIATES TRUST


By:    __________________
Name:     __________________
Title:     __________________







25